People ex rel. Spelke v LaRocca (2022 NY Slip Op 05494)





People ex rel. Spelke v LaRocca


2022 NY Slip Op 05494


Decided on September 30, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 30, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

COLLEEN D. DUFFY, J.P.
LINDA CHRISTOPHER
DEBORAH A. DOWLING
BARRY E. WARHIT, JJ.


2022-07805	 

[*1]The People of the State of New York, ex rel. Jenna Spelke, on behalf of Carlos Rodriguez-Rivera, petitioner,
vAnthony J. LaRocca, etc., respondent.


N. Scott Banks, Hempstead, NY (Jenna Spelke pro se of counsel), for petitioner.
Anne T. Donnelly, District Attorney, Mineola, NY (Daniel Bresnahan, Hilda Mortensen, Michael K. Degree, and Kevin King of counsel), for respondent.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application for the immediate release of Carlos Rodriguez-Rivera, who is incarcerated in the Nassau County Correctional Center, or, in the alternative, to release him upon his own recognizance or to set reasonable bail upon Nassau County Superior Court Information No. 941N/2021.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The petitioner has failed to demonstrate entitlement to immediate release (see People ex rel. Rodriguez v Fludd, 180 AD3d 734). In addition, the bail determination of the Supreme Court, Nassau County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Krueger, 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson, 48 NY2d 230).
DUFFY, J.P., CHRISTOPHER, DOWLING and WARHIT, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court